Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 29, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  152934(71)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                     SC: 152934
  v                                                                  COA: 321806
                                                                     Saginaw CC: 13-039031-FC
  ERIC LAMONTEE BECK,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his supplemental reply brief to September 10, 2018, is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 29, 2018

                                                                               Clerk